Mr. Justioe Linscott delivered the opinion of the court: The claimant makes claim for the sum of $168.50 that he paid to Dr. H. B. Warren for treating claimant for injuries received on the 10th day of May, 1931, while he was acting as a Highway Maintenance Policeman for the State of Illinois, in an automobile accident on Route No. 12. The evidence fully sustains the claim and there is no dispute as to the facts. At the time of the injury the claimant was under the Compensation Act and the Attorney General states that he has no objection to an award being made for the sum of $168.50, being the full amount of the claim. We, therefore, recommend that an appropriation be made to August W. Grunz, for the sum of $168.50.